Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to New Claim Amendment dated 12/20/2021
2.	New Claims 8 (see paragraph [0014]), 9 (see paragraph [0023]), 10 (see paragraph [0022]), 11 (see paragraph [0024]), 12 (see paragraph [0046]), 13 (see paragraph [0048]), 14 (see paragraphs [0026]-[0029] and [0043]-[0046]), and 15 (see paragraphs [0026]-[0029] and [0043]-[0046]) were added, which are supported by the specification as originally filed.   
3.	In response to the 112(b) rejection set forth in paragraph of the previous Office action mailed, the applicants amended claims 5 and 6 to delete the term “paste-like” to provide the same with clarity.  Thus, the 112(b) rejection is no longer applicable and thus, withdrawn.
	However, this amendment to claims 5 and 6 introduces new matter issue in violation of 112(a).  Thus, it necessitates 112(a) rejection for the reasons set forth below. 
	Accordingly, this action is made FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

4.	Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 5 and 6 were amended to recite, among other things, “curable composition” (deletion of the term “paste-like”).  This new limitation fails to satisfy the written description requirement of 35 USC 112(a) since there is no written descriptive support for this phrase in the application as originally filed.  See MPEP § 2163.  While paragraphs [0095]-[0098] of the specification as originally filed only shows written descriptive support for “paste-like curable composition” in the context of claims 5 and 6 (Emphasis added), there is no written descriptive support for the new limitation “curable composition”.  
Accordingly, it is deemed that this new limitation introduces new matter in violation of 35 USC 112(a). 

Allowable Subject Matter
 5.	Claims 1-4 and 7-15 are allowable over the prior art references, namely English Translation of JP 10-367051 (hereinafter referred to as “JP ‘705”) and Okada et al. (US 2015/01823152).

	Accordingly, claims 1-4 and 7-15 are deemed allowable over the prior art references of record. 

Response to Applicants’ Arguments in their Remarks filed 12/20/2021
7.	 Applicants’ arguments at Pages 6-10 of their Remarks are rendered moot since JP ‘705 and Okada et al. references (of record) are discontinued. 

Correspondence
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 06/18/2019.
        2 Cited in the IDS submitted by applicants on 06/18/2019.